 In the Matter of Louis Dix, AN INDIVIDUAL DOING BUSINESS AS HICKEYCAB COMPANY, EMPLOYERand JAYWESLEY CROL SE, PETITIONERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-IIOUSEDMEN AND HELPERS OF AMERICA, LOCAL 145, A. F. of L., UNIONCase No. 2-RD-85.-Decided January 30, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Jack Davis,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations A'ct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer is engaged in the taxicab transportation business atBridgeport, Connecticut, where, under an exclusive franchise from theNew York, New Haven and Hartford Railroad, it conducts all itsoperations from the latter's terminal station.It operates 12 taxicabsthat cost approximately $21,000.They were purchased about 5 monthsbefore the hearing on special order from a Chrysler corporation dis-tributor located within the State, but were manufactured outside theState.The Employer usually trades in its taxis after they have beenused for a period of about 1 year, or have traveled 50,000 miles, andpurchases new vehicles.The Employer annually purchases from thelocal branch of the Firestone Tire & Rubber Company about $4,000worth of tires that are manufactured outside the State.Each monthit purchases from the Bridgeport branch of the Socony Vacuum OilCompany of California from $700 to $800 worth of gasoline and oil'At the hearing, the Union moved to dismiss the petition on the grounds that (a) theEmployer is not engaged in, and its operations do not affect,commerce within the meaningof the Act; and (b) a contract executed by the Employer and the Union is a bar to thisproceeding.The hearing officer referred this motion to the Board.For the reasonsstated hereinafter, the motionis denied.88 NLRB No. 84.327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat originates outside the State.During the 9-month period fromJanuary 1 to September 30, 1949, the Employer's income from itsoperations amounted to $67,000.During this period, about 72 percent of all the trips made by theEmployer's taxicabs were to, or from, the railroad terminal.Duringthe same period its, taxis made 27 trips to points outside the State..The Employer anticipated that its income during 1949 would be about$100,000, of which amount approximately $2,700 would representincome received from out-of-State trips.Contrary to the Union's contention, we find that the Employer is,engaged in, or its operations affect, commerce within the meaning ofthe Act, and that it will effectuate the policies of the Act to assertjurisdiction in this case.22.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees.designated in the petition.The Union, a labor organization affiliated with the American Feder-ation of Labor, is currently recognized by the Employer as the exclu-sive bargaining representative of the employees designated in the.petition.3.The Union contends that a contract covering the employees in-volved herein, executed by the Employer and the Union, is a bar tothis proceeding.The contract, executed on November 8, 1947, togetherwith a wage supplement entered into on November 18, 1948, was tocontinue in effect until November 8, 1949, and provided for automaticannual renewals thereafter, in the absence of 30 days' written noticeby either party of intention to terminate the agreement.Neither theEmployer nor the Union served such notice upon the other.The petition in this case was filed on October 12, 1949.As thecontract had already been automatically renewed for an additionalyearly term,' the petition would ordinarily be deemed untimely, wereit not for certain unlawful union-security provisions contained therein.3 SeeBussard:Taxi and Bus Service,81 NLRB 1181;and cases cited therein.See, also,Taxicabs of Cincinnati, Inc.,82 NLRB 664;Yellow Cab Company,88 NLRB 282. Butcf.Frank McCann Corporation,87 NLRB 1057, where the Board (Chairman Herzogand Member Reynolds dissenting)declined to assert jurisdiction over an operator of aprivate livery service which was not, as is the Employer in the presentcase, engagedunder an exclusive franchise in hauling passengers and baggage to and from the terminalof an interstate railroad.3 The Petitioner contends that the contract was not automatically renewed on October8, 1949, as the petition had been signed 2 or 3 days before October 11, 1949, the date itwas mailed to the Board'sRegional Office.We find no merit in this contention.Therecord discloses that neither the Employer nor the Union received any notice of thePetitioner's claim that a question of representation had arisen, before October 14, 1949,the day the petition was filed. In these circumstances, the date of the docketing of thepetition is controlling in determining whether the petitionis barredby renewal of thecontract.SeePointer-WillametteCo., 64 NLRB 469. HICKEY CAB COMPANY329The contract provides in pertinent part as follows :Article One(a)The Employer will employ, in the classes of work coveredby this agreement,members in good standing of the Union.(b)The Employer agrees to contact the Union when a vacancyoccurs in the classes of work covered by this agreement so as togivefirst consideration to Union members in good standing. Ifthe Union is unable to furnish one of its members satisfactory tothe Employer within forty-eight(48) hours, the Employer shallbe permitted to hire other help.The Employer agrees that suchnew help, not a member of the Union, shall apply for member-ship in the Union within ten (10)days of the date of hiring. TheUnion agrees to withhold acceptance of such application forthirty(30) days, prior to the expiration of which time the Unionwill be advised as to whether or not employment of the new em-ployees will be continued.If employment is not to be continued,the employee will be dismissed within the above-named period.If, for any reason, the Union will not accept the employee's appli-cation for membership,the Union will so advise the Employerin due course after receipt of the- application.Article Twenty-oneIf any provision of this agreement is in violation of any Fed-eral or Connecticut State Law, such provision shall be inoperativeto the extent only that such provision may be at variancetherewith.The preferential hiring clause of Article One exceeds the limitedform of union-security agreement permitted, tinder certain conditions,by Section 8 (a) (3) of the Act, and is thus illegal without regard towhether or not its execution was authorized by an election conductedunder Section 9 (e).4We have held in other cases, involving sever-ability clauses similar to that contained in Article Twenty-one, thatthe reasonable construction to be given such a clause is that the union-security provisions remains effective unless and until the proper tri-bunal determines that it is invalid.'The very existence in the contractof the union-security provision therefore acts as a restraint uponemployees desiring to refrain from union activities within the meaning' ContinentalBus System, Inc., 84NLRB 670, and cases cited therein ;American ExportLines, Inc., 81NLRB 1370.5Hazel-AtlasGlass Company,etal.,85NLRB 1305;Evans Milling Company,85NLRB 391 ;Unique Art Manufacturing Company,83 NLRB 1250. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 7 of the Act.6Accordingly, we find that the contract isnot a bar to a current determination of representatives.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All taxicab drivers employed by the Employer at Bridgeport, Con-necticut, excluding all other employees and supervisors as definedin the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 ofd\Tational LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented for purposes of collective bar-gaining, by International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 145, A. F. of L.UC.Roger & SonsHinge Manufacturing Company,80 NLRB 163.1See cases cited in footnote 5,supra.